DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,392 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to provide a ruggedized form factor directional drone jammer that provides a soldier or law enforcement officer with simple, targeted anti-drone capabilities (col. 2 lines 59-62).
Application No. 17/387,631
U.S. Patent No. 11,095,392 B2
1. A handheld countermeasure device, comprising: a hand-held form factor body; a plurality of disruption components configured to generate a disruptive signal; at least one directional antenna configured to emit the disruptive signal; and a processor configured to: determine a position of the handheld countermeasure device based on a global navigation satellite system (GNSS) signal; and load a device profile for the handheld countermeasure device based on the position of the handheld countermeasure device.
1. A handheld countermeasure device, comprising: a hand-held form factor body; a plurality of disruption components comprising at least one signal generator configured to generate a disruptive signal to instruct at least one target to perform an action; and at least one directional antenna configured to emit the disruptive signal.
11. A portable countermeasure device, comprising: a body; at least one directional antenna; at least one signal disruption component in electronic communication with the at least one directional antenna; and a processor configured to: determine a geographical position of the portable countermeasure device based on a global navigation satellite system (GNSS) signal; and load a device profile for the portable countermeasure device based on the geographical position of the portable countermeasure device.
8. A man-portable countermeasure device, comprising: a hand-held form factor body; a plurality of disruption components comprising at least one signal generator configured to generate a disruptive alternative command signal to at least one aerial target; and at least one directional antenna configured to emit the disruptive alternative command signal.
17. A method, comprising: determining, via a processor of a handheld countermeasure device, a geographical position of the handheld countermeasure device based on a global navigation satellite system (GNSS) signal; loading, via the processor, a device profile for the handheld countermeasure device based on the geographical position of the handheld countermeasure device; and generating, via at least one signal disruption component in electronic communication with at least one directional antenna, a disruptive signal based on the device profile. 
14. A man-portable countermeasure device, comprising: a plurality of disruption components comprising at least one signal generator configured to generate a disruptive signal to at least one aerial target, the disruptive signal comprising an alternative command signal; at least one amplifier coupled to the at least one signal generator, wherein the at least one amplifier is configured to amplify the disruptive signal to generate an amplified disruptive signal; and at least one directional antenna configured to emit the amplified disruptive signal.


Claims 2-10, 12-16, 18-20 corresponds to claims 2-7, 9-13, 15-20 of issued patent, therefore are rejected under nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649